Case 3:10-cr-00228-RGJ-KLH Document 573 Filed 11/10/20 Page 1 of 1 PageID #: 1757




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION


  UNITED STATES OF AMERICA                                 CASE NO. 3:10-CR-00228-01

  VERSUS                                                   JUDGE ROBERT G. JAMES

  EMMETT L. MINOR, JR. (01)                                MAGISTRATE JUDGE KAREN L. HAYES


                                                 ORDER

          Before the Court is letter motion filed by Emmett L. Minor, Jr., wherein he requests early

  termination of supervised release. [ECF No. 572]. On August 5, 2019, jurisdiction over Minor’s

  supervised release was transferred to the Eastern District of Texas, and on August 22, 2019, the

  Eastern District of Texas accepted jurisdiction over this matter. [ECF No. 570]. A transfer of

  jurisdiction means that the “transferee court . . . take[s] full jurisdiction from the transferor court.”

  United States v. Fernandez, 379 F.3d 270, 275 (5th Cir. 2004); see also United States v. Clark,

  405 Fed.Appx. 89, *3-4 (8th Cir. 2010); United States v. D’Amario, 178 Fed.Appx. 151, 152 (3rd

  Cir. 2006). As this Court no longer possesses jurisdiction over this matter, Minor must seek relief

  from the Eastern District of Texas. Accordingly, the motion for early termination of supervised

  release [ECF No. 572] is DISMISSED WITHOUT PREJUDICE.

          SIGNED this 10th day of November, 2020.
